Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction

1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: Claims 1-10 & 17-20 are drawn to an electronic chip comprising a first array of first elementary cells and a second array of second elementary cells, each elementary cell storing at least one data bit in a storage element having a state dependent on the bit stored, wherein the first and second arrays of elementary cells form two types of phase change memory, wherein the storage element is formed by a volume of phase change material configured to have either a crystalline state or an amorphous state depending on the bit stored, each first elementary cell includes a volume of a first phase change material, and each second elementary cell includes a volume of a second phase change material, different from the first phase change material, the second phase change material having either a crystalline state or an amorphous state depending on the bit stored, each elementary cell including a heating connector configured to pass a heating current to cause a phase change of the volume of phase change material of the elementary cell, classified in H01L 45/06.
Group 2: Claims 11-16 are drawn to a method for manufacturing an electronic chip comprising steps of:
forming a plurality of lower heating connectors on a first insulating layer, a plurality of metal contacts traversing the first insulating layer, a first zone of the electronic chip corresponding to first elementary cells and a second zone of the electronic chip corresponding to second elementary cells, wherein the lower heating connectors extend through an intermediate layer and connect to at least the metal contacts of the first zone, spacers being interposed between adjacent lower heating connectors; depositing a first phase change material on the intermediate layer and in contact with the lower heating connectors; forming upper conductors over the first phase change material by the deposition of a conductive layer; forming at least one cavity extending through the conductive layer and the first phase change material in the second zone, using a first etching mask having an opening facing the second zone; depositing a second phase change material in the at least one cavity in the second zone; forming a second insulating layer between the first elementary cells and the second elementary cells; and forming conductive lines connecting the upper conductors of the first elementary cells and the second elementary cells, classified in H01L 21/283.

2.	The inventions are independent or distinct, each from the other because:
Inventions (group 2) and (group 1) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, the device of group 1 can be made by the different process steps such as different sequence/ordering of steps (depositing, forming & etching). Additionally, the process of group 2 can be used to make other/different device such as semiconductor devices as well.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Two separate searches are required for these two different classification areas & inventive concepts, which would create extra time/efforts as well as examination burden for the examiner.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827